DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “Embodiments of the present disclosure relate generally to managing rewards associated with the use of a credit account and more particularly to managing rewards available for use to manually or automatically place wagers on a gaming event” (par. 1).  More particularly, representative claim 1 recites the following (with emphasis):
1.    A rewards management system comprising:
a network communication interface;
a processor coupled with the network communication interface; and 
a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to:
receive, by the processor, from a banking system through the network communication interface, an electronic message indicating use of a credit account to make a purchase, the electronic message indicating a value of the purchase;
update, by the processor, an accumulated rewards value stored in an electronic record associated with a user, the user also associated with the credit account, wherein the accumulated rewards value stored in the electronic record associated with the user comprises a portion available for wagering and a portion unavailable for wagering, and wherein the portion unavailable for wagering is incremented based on the value of the purchase;
after passage of a predetermined amount of time, decrement, by the processor, the portion unavailable for wagering based on the value of the purchase and increment the portion available for wagering based on the value of the purchase;
exchange, by the processor, an electronic message with a gaming system through the network communication interface, the electronic message indicating an amount of a wager placed by a user on a gaming event; and 
decrement, by the processor, the portion of the accumulated rewards value available for wagering based on the amount of the wager.

The underlined portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claims 11 and 15.  Dependent claims 2-10, 12-14, and 16-20 further define the abstract idea by introducing various rules for rewards and/or for placing a wager in a game (e.g., placing a wager on a gaming event, conditions for automatic wagering, intermediate currency for rewards, discounts for wagers, etc.) and/or encompass implementation of the abstract idea (e.g., use of an electronic gaming machine, which is addressed further below).  The abstract idea may be viewed, for example, as: 
a method of exchanging financial obligations (e.g., transferring monetary value and/or a wagering game, both of which are effectively a methods of exchanging and resolving financial obligations) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018),
a fundamental economic practice (e.g., rules for conducting a wagering game and/or monetary transfers) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B.V.,
a method of managing a game (e.g., a wagering game) similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014) (non-precedential); and/or
a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method, and/or transferring financial value between accounts) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of exchanging and resolving financial obligations between one or more players and an operator of the gaming machine based on probabilities created during the game (see Smith, In re Marco Guldenaar Holding B.V., and Alice).  Based on the reasoning in Smith, and In re Marco Guldenaar Holding B.V., the recited steps of conducting a wagering game in the instant claims relate to the “fundamental economic practice” of wagering.  The abstract idea is also similar to that of Planet Bingo, in which a method of managing a bingo game was found to be an abstract idea.  Though the instant claims are not limited to bingo games, they encompass the management of an analogous wagering game.  Finally, the claimed steps allow a viewer to transfer money to a player to make a wager, which is a financial transaction, in order to play a wagering game, Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways.  Similarly, the abstract idea does not improve the functioning of these physical elements.  The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (only generic gaming components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)–(c), (e)–(h).  Therefore, the claims are directed to the judicially recognized exception of an abstract idea.

Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above.  The claims do not purport to improve the functioning of a computer Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive. 
As an initial matter, the Examiner notes pages 7-11 of the Remarks are dedicated to the Interim Eligibility Guidelines, various case law, summations of the claims, summations of the Office Action, and other miscellaneous or background information.  On page 11-12, Applicant contends that the instant claims are not directed to certain methods of organizing activity or mental concepts, though it is not clear on what basis Applicant is arguing.  On pages 12-14, Applicant invokes various court decisions but fails to explain why any decision is comparable to the instant claims.  
On page 15 of the Remarks section, Applicant asserts that the instant claims address technical problems associated with gaming and the use of accumulated rewards value, in that “a user or player may attempt to utilize accrued rewards online or through a gaming system, in some cases automatically, before they are eligible” (p. 15).  
On pages 16-17, Applicant addresses the claims with respect to Planet Bingo.  At the outset, the Examiner notes that several different court decisions were cited in the grounds of rejection.  Furthermore, while comparing abstract ideas to prior court decisions is informative, such comparison is not required to demonstrate that claims are directed to an abstract idea (see October 2019 Update).  Differentiating the claims from the Planet Bingo decision is therefore not dispositive of eligibility.  Nevertheless, the Examiner reiterates that the abstract idea recited by the claims is comparable to the Planet Bingo abstract idea because the steps here could be carried out by a human with pen and paper, and like Planet Bingo, the claims merely use conventional computers to carry out the steps.  The keeping of bank records has been performed by hand for millennia (see Alice Corp. v. CLS Bank).  The rewards here are similarly kept, as they are monetary rewards.  Measuring the passage of time is a universal human activity that long predates computers.  Playing a bingo game was similarly performed by hand long before computers.  The courts have repeatedly noted that while performing these tasks with computers is easier and more efficient than by hand, that alone is not sufficient for patent eligibility.  Lastly, contrary to Applicant’s argument, Planet Bingo was not cited as binding precedent but rather as a  Alice.
In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715